DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oguro (JP 2019214240 A).  
Regarding claim 1, Oguro discloses a reverse input cutoff clutch (17) (figs. 1-10) comprising:
a pressed member (20) having a pressed surface (26) on an inner circumferential surface thereof,
an input member (22) having at least one input-side engaging portion (23) arranged radially inside the pressed surface (26), the input member (19) being arranged coaxially with the pressed surface (26),
an output member (19) having an output-side engaging portion (25) arranged radially inside the pressed surface (26) and more radially inside than the input-side engaging portion (23), the output member (19) being arranged coaxially with the pressed surface (26), and
at least one engaging element (21) arranged radially inside the pressed surface (26) so as to move in a first direction as a direction away from or toward the pressed surface, and having at least one pressing surface facing the pressed surface, an input-side engaged portion that engages with the input-side engaging portion, and an output-side engaged portion that engages with the output-side engaging portion (note figs. 3, 7 and 8-10)
the engaging element (21) displacing so as to move away from the pressed surface based on engagement between the input-side engaging portion and the input-side engaged portion when rotational torque is input to the input member, and transmitting rotational torque input to the input member to the output member by engaging the output-side engaged portions with the output-side engaging portion, and when rotational torque is reversely input to the output member, based on engagement between the output-side engaging portion and the output-side engaging portion, the engaging element frictionally engaging the pressing surface with the pressed surface by pressing the pressing surface against the pressed surface (note figs. 3, 7 and 8-10),
wherein
the output-side engaged portion is composed of a recessed portion provided on a side surface on a side far from the pressed surface in the first direction of the engaging element (note figs. 3, 7 and 8-10),
the recessed portion has an interior surface comprising a bottom surface configured by a flat surface orthogonal to the first direction, and a pair of guided surfaces provided on both side portions in a second direction orthogonal to both the first direction and an axial direction of the pressed surface and facing each other in the second direction (note figs. 3, 7 and 8-10),
the output-side engaging portion has a flat side surface and a pair of guide surfaces provided at two locations facing the pair of guided surfaces (note figs. 3, 7 and 8-10), and
the pair of guided surfaces are configured by a pair of concave curved surfaces that are inclined in a direction in which a distance between each other increases in the direction away from the pressed surface with regard to the first direction, and the pair of guide surfaces are configured by a pair of convex curved surfaces that is able to contact the pair of concave curved surfaces (note figs. 3, 7 and 8-10),
the engaging elements is restricted from moving in the second direction due to the pair of guided surfaces being guided by the pair of guide surfaces when the engaging element displaces in a direction away from the pressed surface with regard to the first direction due to rotational torque being input to the input member (note figs. 3, 7 and 8-10), and
when rotational torque is input to the input member, the bottom surface of the output-side engaged portions is brought into surface contact with the side surface of the output- side engaging portion, and the pair of guided surfaces of the output-side engaged portion is brought into surface contact with the pair of guide surfaces of the output-side engaging portion (note figs. 3, 7 and 8-10).
Re-claim 3, Oguro discloses a pair of the input-side engaging portions (23) and a pair of the engaging elements are provided so as to sandwich the output-side engaging portion (25) from both sides in the radial direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657